Title: From George Washington to Brigadier General Thomas Nelson, Jr., 15 May 1778
From: Washington, George
To: Nelson, Thomas Jr.


                    
                        Dear Sir
                        Head Qrs Valley forge May 15th 1778
                    
                    By last nights post I received your favor of the 5th Instant.
                    I thank you for your exertions to raise a body of Cavalry for reinforcing and relieving those belonging to the Army, which by the severe service of the last campaign are much reduced. As motives of generosity and duty bring your Corps to the field, I flatter myself they will render essential services; and that their conduct will be such, as to merit the approbation of their Country. With respect to Carbines, if they can be procured without much delay, it would be best; but if they cannot, I would not wish you to wait for ’em. The most direct route will be through Baltimore; However, I do not know but the Horses may be more easily subsisted on the upper road, tho that too has been greatly frequented and the forage considerably exhausted.
                    I congratulate you most sincerely on the part, which France has taken in our Affairs. The public prints will inform you of the Treaty with us—and of her message to the Court of London in consequence. The Latter was communicated through the philadelphia press, and it must have been more galling & degrading to the pride & ambition of Britain than any thing she has experienced since she was a Nation. By a paper of the 13 from the same Quarter, it is said, “the directors of the bank had waited on Lord North to know whether a war would happen as soon as expected, who answered it was inevitable. That all Governors &c. had been ordered forthwith to repair to their respective Stations in England, Ireland & elsewhere.[”] A further paragraph is, [“]That a  Messenger extraordinary had been dispatched to Lord Grantham Ambassador at the Court of Madrid, instructing him to demand categorically, whether that Court meant to aid the French in their present unjustifiable conduct with respect to American disputes, or to preserve the strictest neutrality; with further directions, in case of an evasive answer, to leave the spanish dominions immediately. It is added that the Declaration of War was only suspended to know the event of the demand.” Matters appear abroad to be in as favourable a train as we could wish, and If we are not free & happy, it will be owing to a want of virtue, prudence & management among ourselves. I am Dr Sir yr Obliged & Affe sert
                    
                        Go: Washington
                    
                